PER CURIAM.
This writ is brought to review conviction of plaintiff in error on a charge of carrying on the business of retail liquor dealer without having paid the special tax required by law. The only question raised is the sufficiency of the evidence to sustain the conviction.
Plaintiff in error has defaulled for lack of brief under our rule 20, subdivision 1 (202 Fed. xiv, 118 C. C. A. xiv). No application is presented for further time in that regard. The government has filed its brief, and moves to dismiss under the rule.
The record contains abundant testimony to sustain the conviction, under the rule announced by this court in Bailey v. United States, 259 Fed. 88, 92, — C. C. A.-, and applied in Sodini v. United States, 261 Fed. 913,-C. C, A.-, decided December 12, 1919. The substantial result is the same, whether the writ is dismissed or the judgment affirmed. Our action will take the latter form.
Judgment affirmed.